Citation Nr: 1032755	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for malaria.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for depression (claimed as bad nerves and suicidal at times).

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD) (claimed as flashbacks, 
nightmares, anxiety and nervous condition).

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression (other than PTSD).




REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.W. 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a June 2007 rating decision in which the RO, in pertinent part, 
denied a reopening of the previously denied claims of service 
connection for malaria and depression (claimed as bad nerves and 
suicidal at times).  The Veteran perfected a timely appeal of 
these issues to the Board.

By the same rating decision, dated June 2007, the RO also denied 
the Veteran's claims seeking entitlement to service connection 
for a shoulder condition (claimed as residuals of an operation 
for rotator cuff), a back condition (claimed as degenerative 
changes of the back), pancreatitis, a disability manifested by 
leg pain, a disability manifested by an elevated liver function 
test, and a disability manifested by problems of the feet, 
claimed as secondary to service connected diabetes mellitus, type 
II.  Although the Veteran perfected a timely appeal concerning 
the above-mentioned issues, he also withdrew each of these issues 
on the record at his March 2010 personal hearing before the 
Board.  A copy of the transcript from that hearing has been 
associated with the claims file.  Accordingly, such issues are 
not a part of the current appeal.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include depression (other than PTSD), 
and whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for PTSD (claimed as flashbacks, nightmares, anxiety and nervous 
condition), are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied the claim of 
service connection for depression (claimed as bad nerves and 
suicidal at times), and determined that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for malaria.  A March 2004 letter advised the 
Veteran of his right to appeal.  The Veteran did not initiate an 
appeal of that decision.  

2.  The evidence received since the March 2004 rating decision is 
neither cumulative or redundant, relates to the unestablished 
facts of a current disability which may be related to service, 
and raises a reasonable possibility of substantiating the claim 
for service connection for depression (claimed as bad nerves and 
suicidal at times).

3.  The evidence received since the March 2004 rating decision is 
either cumulative or redundant, does not relate to the 
unestablished fact of a current disability, and raises no 
reasonable possibility of substantiating the claim for service 
connection for malaria.






CONCLUSIONS OF LAW

1.  Subsequent to the final March 2004 rating decision, new and 
material evidence has been presented to reopen the claim of 
service connection for depression (claimed as bad nerves and 
suicidal at times).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 
(2009).

2.  Subsequent to the final March 2004 rating decision, new and 
material evidence has not been presented to reopen the claim of 
service connection for malaria.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. §§ 3.159 (2009), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, the March 2007 letter 
to the Veteran from the RO specifically notified him of the 
substance of the VCAA, including what constitutes "new" and 
"material" evidence to reopen a previously denied claim for 
service connection.  This letter provided the Veteran notice of 
the basis for the previous denial of the claims for service 
connection for malaria (i.e., the evidence did not show that the 
condition was incurred in service) and for depression (i.e., the 
evidence did not show the condition exists).  In addition, the 
discussion contained in this letter indicated the types of 
evidence necessary to substantiate his claims, and the division 
of responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of this letter by: (1) informing 
the Veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence that VA would seek to 
obtain; and (3) informing the Veteran about the information and 
evidence that he was expected to provide.  38 C.F.R. § 3.159(b) 
(2009).

Additionally, where the claim involves entitlement to service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all the elements of a 
claim for service connection, to specifically include notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice was provided to the Veteran in the 
March 2007 letter.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In this 
regard, all pertinent, available evidence has been obtained in 
this case.  In fact, the Veteran responded to the March 2007 VCAA 
notice, checking the box that he had no additional information or 
evidence to give to VA to substantiate his claims.  See VCAA 
Response, dated March 24, 2007.  The Veteran has not identified 
any additional evidence that could be obtained to substantiate 
his claims.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.

II.  Pertinent Laws and Regulations

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional responsibility 
to consider whether it is proper for a claim to be reopened.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, a claim which has been has been denied in an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. 
§§ 3.104, 20.1103 (2009).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes "new" and 
"material" evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because of 
the RO received the Veteran's request to reopen the previously 
denied claims of service connection for malaria and depression 
(claimed as bad nerves and suicidal at times) in February 2007, 
the current version of the law is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If it is determined that a 
claimant has produced new and material evidence, then the 
adjudicator must reopen the claim and evaluate the merits of that 
claim in light of all of the evidence, both new and old, after 
ensuring that VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. § 
5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas- Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Applicable law provides that service connection will be 
established for a disability resulting from personal injury 
suffered or disease contracted, or from aggravation of a 
preexisting injury suffered or disease contracted, in the line of 
duty in active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

III. Factual Background and Analysis

With respect to the issue of malaria, the RO originally denied 
this claim in a February 1972 determination letter, finding that 
the evidence of record failed to show that this condition was 
incurred in or aggravated by service, and that the condition 
still existed.  By that same letter, the Veteran was notified of 
this determination and of his right to appeal.  A timely appeal 
was not initiated.

In a March 2004 rating decision, the RO denied service connection 
for depression (claimed as bad nerves and suicidal at times), and 
also declined to reopen the previously denied claim of service 
connection for malaria.  The evidence on file at that time 
consisted of the service treatment records and VA treatment 
records, dating from June 2003 to January 2004.  The service 
treatment records contained the Veteran's December 1971 reported 
history of having been treated for malaria in April 1971.  A 
January 1972 medical examination report reflects that the Veteran 
had no significant or interval history.  The Veteran noted on 
that same report that he was in "good health."  The clinical 
evaluation yielded normal results, revealing no malaria residuals 
or a diagnosis of malaria or a psychiatric disorder.  The VA 
outpatient records indicated a diagnosis of alcohol dependence in 
June 2003.  The Veteran was seen in the VA emergency department 
in September 2003 because he was interested in having a primary 
care physician at that facility and wanted to receive his 
medications.  He related at that time a medical history which 
included depression; the objective finding and diagnosis were of 
obesity.  When the Veteran was seen in the VA emergency 
department in January 2004, it was indicated that he presented at 
that time with a drinking problem.  In March 2004, the RO sent 
the Veteran notice of this decision and of his appellate rights, 
but again a timely appeal was not initiated.

The evidence added to the record since the unappealed March 2004 
rating decision consists of VA medical records dated from August 
2005 to February 2008, and the sworn testimony at the March 2010 
Board hearing.  The VA medical records of September 2005 show 
that the Veteran was seen for depressive symptoms and "rule 
out" depression was noted.  The psychiatric notes showed that 
the Veteran attended a process group for combat Veterans where 
the Veteran was assisted on how to deal with his traumatic war 
experiences.  VA medical records of February 2008 show that the 
Veteran complained of problems with depression, anxiety, and 
PTSD; the assessment was of depression.  The March 2010 testimony 
from the Veteran indicates that the Veteran suffered from malaria 
in service, and that he had a relapse in 1973.  The Veteran 
further testified that he had not had a relapse of malaria since 
1973.

With respect to the matter of depression, the evidence received 
into record since the March 2004 rating decision is both new and 
material.  The evidence submitted relates to the unestablished 
fact of whether the Veteran currently suffers from a psychiatric 
disorder, namely depression.  Thus, in presuming its credibility, 
such new evidence tends to establish a previously unestablished 
fact that was necessary to substantiate the claim.  For these 
reasons, the claim for service connection for depression is 
reopened.

With respect to the matter of malaria, the evidence received 
since the March 2004 rating decision is neither new nor material.  
The recently received VA medical records indicate no showing of 
any existing residual disability or diagnosis of malaria.  These 
medical records merely repeat the already available medical 
evidence that the Veteran offered during service (at the time of 
his January 1972 separation examination) and after service.  As 
such, this evidence is not new because it is cumulative of 
medical facts that were considered by the RO in the February 1972 
and March 2004 decisions.  Moreover, to the extent the Veteran 
has expressed his lay observations decades earlier of what 
appeared to him to be a relapse of malaria in 1973 (with no 
subsequent relapse since that time), he has presented no evidence 
that he has the expertise needed to render an opinion as to the 
diagnosis of this condition; especially, since a "relapse of 
malaria" relates to a condition that is beyond the competency of 
lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  But see Davidson v. Shinseke, 581 
F.3d 1313 (Fed. Cir. 2009) (noting that lay person may comment on 
lay-observable symptoms).  In any event, because the medical 
evidence on file before and after the March 2004 decision has 
already established that the Veteran has no presently existing 
disability from malaria, his March 2010 hearing testimony is 
insufficient to change that fact and thus does not constitute new 
and material evidence.  For these reasons, the claim of service 
connection for malaria is not reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for depression (claimed as bad 
nerves and suicidal at times) is reopened; the appeal is granted 
to this extent only.

Since new and material evidence has not been received to reopen 
the claim of entitlement to service connection for malaria, the 
appeal is denied.


REMAND

With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include depression 
(other than PTSD), the Veteran has provided lay testimony 
attesting that he suffers from depression as a result of his 
experiences during military service.  Specifically, the Veteran 
testified that he witnessed people being killed and he himself 
had the occasion to kill people in Vietnam.  His service 
department records indicate that he served as a light weapons 
infantryman and rifleman during Vietnam.  In addition, the 
Veteran testified that he is being seen at the VA medical 
facility for depression, having been prescribed two types of 
medication for his depression and indicates he has continued to 
experience symptoms of depression since returning from Vietnam.  
Therefore, under the ruling in McLendon, a remand is warranted to 
obtain to a VA examination and medical opinion as to whether the 
Veteran's current depression is related to military service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the issue of whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for PTSD (claimed as 
flashbacks, nightmares, anxiety and nervous condition), the Board 
observes that the RO denied the Veteran's request to reopen this 
claim in an August 2008 rating decision.  The RO sent the Veteran 
notice of this determination.  In an October 2008 VA Form 9, the 
Veteran expressed his disagreement this determination.  The Board 
construes the October 2008 VA Form 9 as a valid and timely filed 
notice of disagreement that has initiated an appeal of this 
issue.  As a result, the Board must remand this issue to the RO 
to furnish a Statement of the Case that addresses this discrete 
issue and to give the Veteran an opportunity to perfect an appeal 
of the same by submitting a timely substantive appeal.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

As an aside, the Veteran's service department records are also 
sufficient to verify that the Veteran served in a location that 
would involve "hostile military or terrorist activity."  See 75 
Red. Reg. 39943 (July 13, 2010) (new regulatory standards to be 
codified at 38 C.F.R. § 3.304(f)(3)).  In this context, when 
considering the Veteran's allegations concerning his exposure to 
the stressful events he experienced in Vietnam, and if within the 
purview of the new standard of 38 C.F.R. § 3.304(f)(3), any 
scheduled VA psychiatric examination should also take into 
account the complete evidentiary picture and address the 
etiological basis for any current psychiatric disability, to 
include PTSD.

Finally, the Board notes that during the March 2010 hearing, the 
Veteran testified that he had been seeing a family practice VA 
contract doctor for his psychiatric condition.  The claims file 
does not contain records from the specific doctor referenced by 
the Veteran.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, a remand to obtain all outstanding 
pertinent medical records is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
outstanding records of psychiatric evaluation 
and/or treatment of the Veteran, to 
specifically include all records from Dr. P. 
(the VA fee-basis physician that the Veteran 
referred to at his March 2010 Board hearing) 
should be obtained.  All records obtained 
pursuant to this request must be included in 
the Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Send the Veteran a PTSD stressor 
questionnaire and ask the Veteran to provide 
supporting details of the stressful events he 
experienced in Vietnam, such as the specific 
locations, first and last names of any 
individuals involved, and time frames (month 
and year) during which he alleges the 
incidents or events occurred (preferably, 
within no more than a 60-day time period for 
each claimed incident), particularly in light 
of the new regulatory amendment pertaining to 
the relaxed evidentiary standard for 
establishing in-service stressors in PTSD 
claims.  75 Fed. Reg. 39843 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

Advise the Veteran that he can also submit 
"buddy statements" containing corroborating 
information regarding the incidents or 
events, which he claimed as "stressors" 
during his military service.  Advise the 
Veteran that this information is vitally 
necessary in order to obtain supportive 
evidence of the stressful events he alleges 
to have experienced in service.

3.  With this information, the RO should 
review the file and prepare a summary of all 
of the Veteran's claimed in-service stressors 
that might be verifiable.

This summary, as well as any additional 
information obtained from the Veteran 
concerning his alleged stressors and any 
relevant information from his service 
personnel records, should be sent to JSRRC 
requesting that an attempt be made to 
independently verify the claimed stressors.  
The U.S. Army and the Joint Services Records 
Research Center (JSRRC) should be requested 
to provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  A search of unit and 
organizational histories should be conducted 
in an effort to verify attacks and 
casualties.

4.  After receiving a response from JSRRC, 
the RO should make a determination as to 
which (if any) stressors are corroborated, to 
specifically include consideration of whether 
the Veteran was engaged in combat.

5.  After completing the above development in 
paragraphs 1 through 4, the Veteran should be 
scheduled for a VA examination by an examiner 
with the appropriate expertise in order to 
determine the nature and etiology of any 
psychiatric disorder found to be 
present; and to determined if the Veteran 
meets the diagnostic criteria for PTSD and, 
if so, whether such is linked to a claimed 
in-service stressor.  The claims file and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report that he 
or she has reviewed the claims file.  The 
psychiatric examination is to include a 
review of the Veteran's history (in- service 
and post-service) and current complaints, as 
well as a comprehensive mental status 
evaluation and any tests deemed as necessary.

The examiner must offer an opinion addressing 
the following questions:

(1) Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
diagnosis of PTSD is causally linked to a 
claimed in-service stressor, event, or 
incident?  In making this assessment, the 
examiner is asked to address the following:  
is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
response to a claimed in-service stressor 
involved a psychological or psycho-
physiological state of fear, helplessness or 
horror?

(2) Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
including a depressive disorder (other than 
PTSD) had its onset during service; was 
manifested within one year after the 
Veteran's discharge from service in January 
1972; or was such a disorder (other than 
PTSD) caused by any event or incident that 
occurred during service?  In making this 
assessment, the examiner is asked to address 
the following: is it at least as likely as 
not (50 percent or greater probability) that 
the Veteran has a depressive disorder that is 
related to his military service?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

The examiner is requested to answer the 
question posed with the use of the "as 
likely," "more likely," or "less likely" 
language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

6.  After undertaking any additional notice 
and completing all the above development, as 
well as other development deemed appropriate, 
the Veteran and his representative (if any) 
should be furnished a Statement of the Case 
that addresses the issue of whether new and 
material evidence has been received to reopen 
a previously denied claim of entitlement to 
service connection for PTSD (claimed as 
flashbacks, nightmares, anxiety and nervous 
condition), to include consideration of the 
relaxed evidentiary standard for establishing 
in-service stressors in PTSD claims.  75 Fed. 
Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  This discrete 
issue should be returned to the Board only if 
the Veteran files a timely substantive 
appeal.

7.  After undertaking any additional notice 
or development deemed appropriate, issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
depression (other than PTSD) should be 
readjudicated.  If the benefit sought on 
appeal remains adverse to the Veteran, he and 
his representative (if any) should be 
furnished a Supplemental Statement of the 
Case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
this discrete issue should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


